Citation Nr: 0727970	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  03-19 620	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran served on active duty from July 1961 to July 
1981.  The appellant is the veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In August 2004, the appellant appeared at a hearing before a 
Decision Review Officer. In May 2006, she appeared at a 
hearing before the undersigned Veterans Law Judge.  
Transcripts of the hearings are in the record.  


FINDINGS OF FACT

1. The veteran died on February [redacted], 2002, at the age of 62 and 
the immediate cause of death as listed on the death 
certificate was chronic obstructive pulmonary disease due to 
coronary artery disease.  The use of tobacco was listed as 
probably contributing to his death.  

2. At the time of the veteran's death, service connection was 
in effect for: degenerative arthritis of the lumbar spine, 20 
percent disabling; chondromalacia patella of the left knee, 
20 percent disabling; chondromalacia patella of the right 
knee, 20 percent disabling; Type II diabetes mellitus with 
mild peripheral vascular disease, 20 percent disabling; 
degenerative joint disease of the left knee, 10 percent 
disabling; degenerative joint disease of the right knee, 10 
percent disabling; tinnitus, 10 percent disabling; and a 
noncompensable rating for bilateral hearing loss; the veteran 
was also in receipt of a total disability rating for 
compensation based on individual unemployability since 
December 30, 2000.  

3. Chronic obstructive pulmonary disease and coronary artery 
disease were not affirmatively shown to have had onset during 
service; coronary artery disease was not manifest to a 
compensable degree within one year of separation from 
service; chronic obstructive pulmonary disease and coronary 
artery disease, first documented after service, are unrelated 
to an injury, disease, or event of service origin or to a 
service-connected disability, including diabetes mellitus. 

4. A service-connected disability, including diabetes 
mellitus, was not the immediate cause of death, and a 
service-connected disability, including diabetes mellitus, 
did not materially or substantially contribute to cause the 
veteran's death.


CONCLUSION OF LAW

The fatal diseases, chronic obstructive pulmonary disease and 
coronary artery disease, were not incurred in or aggravated 
by service, and service connection for fatal coronary artery 
disease as a chronic disease may not be presumed to have been 
incurred in service, and a service-connected disability, 
including diabetes mellitus, was not the principal or 
contributory cause of the veteran's death.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 1310, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303, 3.307, 3.309, 3.312 (2006). 

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letters, 
dated in April and June 2002.  The appellant was notified of 
the evidence needed to substantiate the claim of service 
connection for the cause of the veteran's death, namely, 
evidence that the veteran died from a service-related injury 
or disease that was either the principal cause or a 
contributory cause of the veteran's death.  The appellant was 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies and that she could 
submit private medical records or authorize VA to obtain 
private medical records on her behalf. She was asked to 
submit any evidence that would include that in her 
possession.  The notice included the general effective date 
provision for the claim, that is, the date of receipt of the 
claim. 



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006)(notice of the 
elements of the claim, except for the degree of compensation 
payable in a claim of service connection for the cause of 
death).

To the extent that the VCAA notice did not include the degree 
of compensation payable in a cause-of-death claim, as the 
claim is denied, no compensation is payable as a matter of 
law, so there can be no possibility of any prejudice to the 
appellant with respect to any defect in the VCAA notice 
required under Dingess, 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records, 
VA records, and private medical records.  In April 2007, the 
Board obtained a medical opinion from the Veterans Health 
Administration on the question of whether the service-
connected diabetes mellitus contributed to the cause of the 
veteran' death.  After providing the appellant a copy of the 
medical opinion, the appellant indicated that she had no 
further argument or evidence to submit.  As the appellant has 
not identified additional evidence which has yet to be 
obtained, and as there is otherwise no additional evidence to 
obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

The death of the veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  

For a service-connected disability to be the principal cause 
of death, it must singly or jointly with some other condition 
be the immediate or underlying cause of death, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

For a service-connected disability to be a contributory cause 
of death, it must be shown that it contributed substantially 
or materially, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability. In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as to a contributory cause of death, 
the primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  

Furthermore, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of co-existing conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4). 

A disability may be service-connected if it results from an 
injury or disease incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran served ninety days or more of active service 
and cardiovascular disease, including hypertension and 
arteriosclerosis, becomes manifest to a degree of 10 percent 
or more within one year from the date of separation of 
service, cardiovascular disease, including hypertension and 
arteriosclerosis, 

shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The term hypertension means that the diastolic blood pressure 
is predominantly 90 mm. or greater, or the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

Service connection may also be granted for disease, which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service. 38 C.F.R. § 3.303(d). 

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability. 38 C.F.R.§ 3.310(a).  Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995). The 
provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310. 

Factual Background 

The veteran died on February [redacted], 2002, at the age of 62 and 
the immediate cause of death as listed on the death 
certificate was chronic obstructive pulmonary disease due to 
coronary artery disease.  The use of tobacco was listed as 
probably contributing to his death.  



At the time of the veteran's death, service connection was in 
effect for: degenerative arthritis of the lumbar spine, 20 
percent disabling; chondromalacia patella of the left knee, 
20 percent disabling; chondromalacia patella of the right 
knee, 20 percent disabling; Type II diabetes mellitus with 
mild peripheral vascular disease, 20 percent disabling; 
degenerative joint disease of the left knee, 10 percent 
disabling; degenerative joint disease of the right knee, 10 
percent disabling; tinnitus, 10 percent disabling; and a 
noncompensable rating for bilateral hearing loss; the veteran 
was also in receipt of a total disability rating for 
compensation based on individual unemployability since 
December 30, 2000.  

The service medical records, including the reports of 
entrance, reenlistment, and retirement examinations, and an 
examination in May 1980 for a Medical Board report, contain 
no complaint, finding, history, or treatment of either a 
pulmonary or cardiac abnormality.  When reported chest X-rays 
and ECGs were normal and diastolic blood pressure readings 
were predominantly below 90 mm. and the systolic blood 
pressure readings were predominantly 140 mm.  While the 
veteran was evaluated for chest pain in 1979, the pain was 
musculoskeletal in origin and not due to heart disease. 

After service, on VA examination in October 1981, the veteran 
had no respiratory or cardiovascular complaints and no 
pulmonary or cardiac abnormality was found.  The diagnoses 
included chronic obstructive pulmonary disease by X-ray only. 

VA records disclose that in June 1992 the veteran was 
hospitalized for injuries sustained on his job.  The 
diagnoses included benign essential hypertension. A chest X-
ray was read as normal. 

Private medical records disclose that in January 1996 the 
veteran was evaluated for a left leg lesion and the 
assessment was probable peripheral vascular disease.  Also, 
the veteran was complained of a persistent cough of two to 
three years' duration.  In March 1999, he was treated for 
bronchitis. 

VA records disclose that in November 1997 the assessments 
were arteriosclerotic heart disease, hypertension, and 
glucose intolerance.  In July 1998, history included 
hypertension since 1981.  A chest X-ray revealed questionable 
chronic obstructive pulmonary disease.  In June 1999, an ECG 
was borderline and revealed an incomplete right bundle branch 
block, which was not present in July 1998.  In January 2001, 
an X-ray revealed chronic obstructive pulmonary disease.  In 
March 2001, an ECG suggested an old septal infarct.  
Laboratory studies suggested diabetes.  History included 
cigarette smoking, but the veteran had quit smoking in the 
early 1990s. 

Private hospital records disclose that in February 2002 the 
veteran was admitted in cardiopulmonary arrest.  History 
included chronic obstructive pulmonary disease with ex-
tobacco use for ten years, hypertension, and insulin 
dependent diabetes mellitus.  The final assessment was 
cardiopulmonary arrest, chronic obstructive pulmonary 
disease, diabetes, hypertension, probable cardiac damage, and 
possible anoxic episode. 

In August 2004, the RO obtained a medical opinion on the 
question of whether the veteran's diabetes mellitus or other 
service-connected disabilities contributed to his death.  The 
examiner expressed that the veteran's death was due to a 
constellation of cardiovascular risks, but diabetes did not 
cause the veteran's death.  The examiner did not directly 
address the role of diabetes mellitus alone as a contributory 
cause of the veteran's death.  

In May 2006, the appellant testified that the veteran had 
been physically active prior to the onset of his service-
connected diabetes mellitus but after the onset of diabetes 
he gained about 200 pounds because he was no longer active 
and he developed severe vascular problems.  

In April 2007, the Board obtained a medical opinion from the 
Veterans Health Administration on the question of whether the 
service-connected diabetes mellitus contributed to the cause 
of the veteran' death. 

After a review of the record, including the facts summarized 
above, the VA examiner stated that the cause of the veteran's 
death was mainly pulmonary decompensation resulting in 
cardiac arrest as listed on the death certificate.  The 
examiner stated that a complicating factor was coronary 
artery disease that had onset before the development of 
diabetes mellitus.  The examiner expressed the opinion that 
it was less likely as not that diabetes mellitus contributed 
materially or substantially to the cause of the veteran's 
death.  The VA examiner explained that coronary artery 
disease developed well before diabetes and that it was 
unlikely that diabetes would have contributed to vascular 
disease. 

Analysis 

After a review of all the evidence of record, the first 
question presented is whether service connection is warranted 
for the fatal diseases, namely, chronic obstructive pulmonary 
disease or coronary artery disease, that were identified on 
the death certificate as having caused the veteran's death.

The service medical records contain no complaint, finding, 
history, or treatment of obstructive pulmonary disease or of 
cardiac abnormality, that is, cardiovascular disease, 
including hypertension and arteriosclerosis, which would 
include coronary artery disease.  And there is no medical 
evidence of heart disease within the initial post-service 
year to a compensable degree or more.  While chronic 
obstructive pulmonary disease by X-ray only was shown after 
service in 1981, it is not subject to presumptive service 
connection.  And in the absence of evidence that obstructive 
pulmonary disease was noted or observed during service or 
evidence contemporaneous with service of pulmonary 
complaints, the principle of continuity of symptomatology 
does not apply.  38 C.F.R. § 3.303(b). 

And there is no medical evidence that either obstructive 
pulmonary disease or coronary artery disease, first 
documented after service, is otherwise associated with an 
injury or disease of service origin under 38 C.F.R. 
§ 3.303(d).  And neither fatal disease was caused or 
aggravated by an adjudicated service-connected disability, 
including diabetes mellitus.  38 C.F.R. § 3.310. 

As for the use of tobacco as probably contributing to the 
veteran's death, under 38 U.S.C.A. § 1103, for a claim filed 
after June 9, 1998, as a matter of law service connection can 
not be established for a disability on the basis that such 
disability resulted from disease attributable to the use of 
tobacco products during the veteran's active service.

For these reasons, service connection for the fatal diseases, 
identified as the principal cause of the veteran's death, 
were not affirmatively shown to have had onset during service 
or related to service on a presumptive basis or related to 
any adjudicated service-connected disability, including 
diabetes mellitus. 

The remaining question is whether any adjudicated service-
connected disability, including diabetes mellitus, was either 
the principal or contributory cause of the veteran's death.  
Based on the death certificate and the opinions of two VA 
examiners, none of the adjudicated service-connected 
disabilities, including diabetes mellitus, was the immediate 
or underlying cause of death or etiologically related to 
either chronic obstructive pulmonary disease or coronary 
artery disease. 

As for whether any adjudicated service-connected disability, 
including diabetes mellitus, contributed to the cause of the 
veteran's death, there is no medical evidence that the 
service-connected disabilities of the musculoskeletal system 
or hearing loss or tinnitus contributed materially or 
substantially to the cause of the veteran's death.

As for diabetes mellitus, the VA examiner expressed the 
opinion that it was less likely as not that diabetes mellitus 
contributed materially or substantially to the cause of the 
veteran's death.  The VA examiner explained that coronary 
artery disease developed well before diabetes and that it was 
unlikely that diabetes would have contributed to vascular 
disease.  This evidence is not contradicted and is the only 
competent evidence on point.

As for the appellant's statements and testimony relating 
diabetes mellitus to the cause of the veteran's death, a 
question of medical causation requires competent medical 
evidence to substantiate the claim because medical causation 
involves medical knowledge, which is beyond the competency of 
a layperson because such is not capable of lay observation.  
Therefore the appellant as a layperson is not competent to 
offer an opinion on medical causation.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Therefore, her statements and 
testimony do not constitute favorable evidence to 
substantiate the claim.  

As the Board may consider only independent medical evidence 
to support its finding on a question involving medical 
causation and as there is no favorable medical evidence to 
support the claim, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the veteran's death is 
denied. 


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


